CHINA WOOD, INC. c/o Linyi Chan Tseng Wood Co., Ltd. Daizhuang Industry Zone, Yitang Town Lanshan District, Linyi City, Shandong People’s Republic of China 276000 January3, 2011 VIA ELECTRONIC SUBMISSION Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Timberjack Sporting Supplies, Inc. Post Effective Amendment No. 1 to Registration Statement on Form SB-2 Filed November 29, 2006 File No. 333-135774 Dear Sir or Madam: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, China Wood, Inc., formerly known as Timberjack Sporting Supplies, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Company’s Post-Effective Amendment No. 1 to Registration Statement on Form SB-2 (Registration No. 333-135774), together with all amendments and exhibits thereto (the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement because it has been more than nine months since our last amended this Registration Statement and it is now out of date. Questions concerning this application for withdrawal may be directed to the Company’s legal counsel, Richard I. Anslow of Anslow & Jaclin, LLP, at (732) 409-1212. Thank you for your assistance in this matter. Sincerely, China Wood, Inc. By: /s/ Zhikang Li Name: Zhikang Li Title: Chief Executive Officer
